DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant's election with traverse of Group I, claims 1-7, in the reply filed on 15 December 2021 is acknowledged.  The traversal is on the ground(s) that a search for one group would reveal publications relating to the other group.  This is not found persuasive because a “relation” between publications does not necessarily mean that prior art references that determine the patentability (or lack thereof) of each group of claims is the same.  Furthermore, and more particularly, the method claims at issue require a particular process(s) that the apparatus/product claims do not, such that the searches would be quite different and a search relating to both groups would impose a serious burden at this time.
The requirement is still deemed proper and is therefore made FINAL.
Claims 8-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the aforementioned reply.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 20180155818 to Mu et al.
Regarding claims 1-2, 5 and 7, :  Mu et al. disclose a mask structure substantially as claimed and capable of disposing pixel units on a substrate, comprising: a mask frame (Figs. 4 and 10, 11) ; a plurality of smooth covers (e.g., second from top “12” and bottom “12”) vertically disposed on the mask frame and parallel to each other; a plurality of protruding covers (e.g., topmost “12” and third from top “12”) vertically disposed on the mask frame and parallel to the plurality of smooth covers and comprising a plurality of protruding units, wherein each of the protruding covers has a same shape and has a same number of a number of the protruding units, wherein after forming the smooth covers and the protruding covers in a same process, coating and etching the protruding covers to form the protruding units; a plurality of support bars (13) horizontally disposed on the smooth covers and the protruding covers, each of the support bars are parallel to each other, wherein the support bars perpendicularly cross with the smooth covers and the protruding covers to form a plurality of pixel blocks, wherein (1) shapes of each column of the pixel blocks are the same, (2) two of adjacent rows of pixel blocks are symmetric to a corresponding smooth cover or (3) two of adjacent rows of pixel blocks are symmetric to a corresponding protruding cover; and a plurality of fine metal masks/bars (see, e.g., Figs. 15 and 20-21, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Additionally, Examiner notes that the figures appear to show the relative size configuration as claimed, in the aforementioned figures, such that it would have been obvious to one of ordinary skill in the art exercising ordinary creativity, common sense and logic to provide the claimed size relationship if desired for forming a desired product  .  
Regarding the process limitations related to how the claimed mask apparatus structure(s) are formed, see MPEP 2113 regarding product-by-process claims.  
With respect to claims 3 and 4, which do not recite any additional structural features, and the process limitations thereof related to how the claimed mask apparatus structure(s) are formed, see MPEP 2113 regarding product-by-process claims. 
With respect to claim 6, Mu et al. further teach that the shape of the support bar may be optimized/designed in accordance with the product to be produced by the mask structure.  Again, the courts have ruled where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USP Patent Pub. No. 2012/0009798 discloses support bars with a trapezoidal shape.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571) 272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARLA A MOORE/Primary Examiner, Art Unit 1716